Citation Nr: 0630167	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-40 941	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington

THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
from August 1, 2002, to December 21, 2005, for degenerative 
disc disease of the lumbar spine, and for a rating higher 
than 40 percent as of December 22, 2005.

2.  Entitlement to an initial rating higher than 10 percent 
for sciatica of the right lower extremity associated with the 
degenerative disc disease of the lumbar spine.  

3.  Entitlement to an initial rating higher than 10 percent 
for sciatica of the left lower extremity associated with the 
degenerative disc disease of the lumbar spine.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
October 1985.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2003 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO) - which granted service connection for 
degenerative disc disease of the lumbar spine and assigned a 
10 percent rating retroactively effective from August 1, 
2002, the date of receipt of the veteran's claim for 
this condition.  He appealed for a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

To support his claim, the veteran testified at a hearing at 
the RO in November 2005 before the undersigned Veterans Law 
Judge (VLJ) of the Board.  During the hearing, he submitted 
additional evidence and waived his right to have it initially 
considered by the RO.  See 38 C.F.R. § 20.1304 (2006).

In February 2006, the RO increased the disability rating for 
the degenerative disc disease of the lumbar spine to 20 
percent - also retroactively effective from August 1, 2002.  
The RO assigned an even higher 40 percent rating effective 
December 22, 2005.  As well, the RO granted separate 10 
percent ratings for sciatica affecting each lower extremity 
as a residual of the degenerative disc disease of the lumbar 
spine; these awards were effective December 22, 2005.  
See 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5235-5243, Note 
1 (2006).

The veteran has since continued to appeal, requesting even 
higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 
(1993) (a veteran is presumed to be seeking the highest 
possible ratings unless he expressly indicates otherwise).




FINDINGS OF FACT

1.  From August 1, 2002, to December 21, 2005, the 
degenerative disc disease of the veteran's lumbar spine was 
primarily manifested by pain and moderate limitation of 
motion; there were no findings of severe limitation of 
motion, severe lumbosacral strain, or severe intervertebral 
disc syndrome (IVDS) with recurring attacks with intermittent 
relief.

2.  Since December 22, 2005, the degenerative disc disease of 
the lumbar spine has been manifested by pain and moderate 
limitation of motion; there is no ankylosis of the spine.

3.  Since December 22, 2005, the veteran has had no more than 
mild incomplete paralysis of the sciatic nerve in his lower 
extremities (right and left).


CONCLUSIONS OF LAW

1.  The schedular criteria are not met for an initial rating 
higher than 20 percent from August 1, 2002, to December 21, 
2005, for the degenerative disc disease of the lumbar spine, 
or for a rating higher than 40 percent as of December 22, 
2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, DCs 5292, 5293, 5295 (2003); 38 C.F.R. § 4.71a, DCs 
5235-5243 (2006).  

2.  The schedular criteria are not met for an initial rating 
higher than 10 percent for sciatica of the right lower 
extremity associated with the degenerative disc disease of 
the lumbar spine.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code (DC) 8520 (2006).  

3.  The schedular criteria also are not met for an initial 
rating higher than 10 percent for sciatica of the left lower 
extremity associated with the degenerative disc disease of 
the lumbar spine.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, DC 8520 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided VCAA notice in October 
2005 and November 2005, after the initial adjudication of his 
claim in the February 2003 rating decision at issue.  But in 
Pelegrini II, the Court clarified that in these type 
situations, where the veteran did not receive VCAA notice 
until after the initial adjudication of his claim, VA does 
not have to vitiate the initial decision and start the whole 
adjudicatory process anew, as if that initial decision was 
not made.  Rather, VA need only ensure the veteran receives 
or since has received VA content-complying notice such that 
he is not prejudiced.  The Court more recently addressed what 
must occur when there are these type timing errors in 
provision of the VCAA notice, to avoid unduly prejudicing the 
veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Here, the RO readjudicated the claim and sent him a 
Supplemental Statement of the Case (SSOC) in February 2006, 
following the VCAA notice compliance action.  He was provided 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to the notice.  Therefore, there 
is no prejudice to the veteran because his claim was 
readjudicated by the RO after appropriate VCAA notice was 
provided.

The VCAA letters summarized the evidence needed to 
substantiate the claim[s] and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the first three "elements" of the 
notice requirement.  In addition, the October 2005 letter 
stated: "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  The November 
2005 letter likewise advised the veteran:  "[i]f there is 
any other evidence or information that you think will support 
your claim, please let us know.  If the information or 
evidence is in your possession, please send it to us."  
These statements clearly satisfy the fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In the present appeal, the veteran was provided notice of the 
type of information and evidence needed to substantiate his 
increased rating claim (now claims since he also has separate 
ratings for the residual sciatica).  But he was not provided 
notice of the type of evidence necessary to establish an 
effective date for these disabilities.  This, however, was 
nonprejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, i.e., 
the RO, the Board must consider whether the veteran has been 
prejudiced thereby).  Since the Board will conclude below 
that the preponderance of the evidence is against his 
increased rating claims, any question about the appropriate 
effective date to be assigned is rendered moot.  

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes private 
and VA medical records and reports of VA examinations 
addressing the severity of the service-connected low back 
disability and associated sciatica - the dispositive issue.  
The veteran has not indicated he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his appeal.  And as mentioned, he 
testified in support of his claim in November 2005.  All 
pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2006).



Pertinent Laws and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Rating Schedule and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings".  See Fenderson, 
12 Vet. App. at 125-26.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2006).  All reasonable doubt 
is resolved in the veteran's favor.  38 C.F.R. § 4.3 (2006).

Entitlement to an initial rating higher than 20 percent from 
August 1, 2002, to December 21, 2005, for degenerative disc 
disease of the lumbar spine, and for a rating higher than 40 
percent as of December 22, 2005.

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  See 68 Fed. Reg. 51, 
454-51, 458 (Aug. 27, 2003).  The RO provided the veteran 
with the new regulatory criteria in the September 2004 
Statement of the Case (SOC).  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The Board will therefore evaluate his 
disability under both the former and current standards, 
keeping in mind 


the revised criteria may not be applied to any time period 
before the effective date of the change.  See 38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. § 3.114 (2006); VAOPGCPREC. 3-
2000 (April 10, 2000); Green v. Brown, 10 Vet. App. 111, 117 
(1997). 

Under former DC 5292, for limitation of motion of the lumbar 
spine, a 20 percent evaluation requires moderate limitation 
of motion, and a 40 percent evaluation requires severe 
limitation of motion.  38 C.F.R. § 4.71a, DC 5292 (2002).  

Under former DC 5293, a 20 percent evaluation is assigned for 
moderate intervertebral disc syndrome (IVDS) with recurring 
attacks.  A 40 percent evaluation is assigned for severe IVDS 
with recurring attacks with intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2002).  

Under the revised DC 5293 in effect from September 23, 2002 
through September 25, 2003, IVDS can be evaluated based 
either on the duration of incapacitating episodes or a 
combination of the chronic orthopedic and neurological 
manifestations.  Effective September 26, 2003, that portion 
of the rating schedule pursuant to which disabilities of the 
musculoskeletal system and spine are evaluated was again 
revised.  However, these revisions do not materially affect 
this case since the criteria under DC 5293 for IVDS did not 
change (although the DC has been renumbered from 5293 to 
5243).

Under former DC 5295, lumbosacral strain is rated 20 percent 
disabling when there is muscle spasm on extreme forward 
bending, and unilateral loss of lateral spine motion in the 
standing position.  A 40 percent rating requires that the 
lumbosacral strain be severe, with listing of the whole spine 
to the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral spine motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, DC 5295 (2002). 



Under the revised criteria, effective September 26, 2003, a 
general rating formula for diseases and injuries of the spine 
will provide that with or without symptoms such as pain, 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease the following ratings will 
apply.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

Note (1):  Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.



Note (2):  (See also Plate V)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

38 C.F.R. § 4.71a, DCs 5235-5243 (2006).

Also, when determining the severity of a musculoskeletal 
disability such as the one at issue, which is at least partly 
rated on the basis of range of motion, VA must consider the 
extent the veteran may have additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated due to the extent of his pain/painful motion, 
limited or excess movement, weakness, incoordination, and 
premature/excess fatigability, etc., particularly during 
times when his symptoms "flare up," such as during prolonged 
use, and assuming these factors are not already contemplated 
in the governing rating criteria.  See DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2006).

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.



Analysis

In the February 2003 rating decision at issue, the RO granted 
service connection for degenerative disc disease of the 
lumbar spine and initially assigned a 10 percent rating 
effective August 1, 2002.  The veteran appealed for a higher 
initial rating.  See Fenderson, supra.  A VA examination was 
conducted on December 22, 2005.  And in February 2006, based 
in part on the results of that evaluation, the RO increased 
the disability rating for the degenerative disc disease of 
the lumbar spine to 20 percent with the same effective date 
as the prior rating - August 1, 2002.  The rating increased, 
even higher, to 40 percent effective December 22, 2005.  
[The RO also granted separate 10 percent ratings for sciatica 
of the right and left lower extremities as a residual of the 
degenerative disc disease in the lumbar spine.]  

A.  Higher than 20 percent from August 1, 2002, to December 
21, 2005.  

On VA examination in January 2003, the veteran reported that 
his back hurt daily except for maybe one or two days a month; 
however, he denied any bowel or bladder problems.  Physical 
examination of the back revealed no percussion tenderness or 
muscle spasm.  There was normal range of active and passive 
extension with lateral flexion and rotation of 20 degrees and 
45 degrees, respectively.  There was stiffness at the 
extremes of motion.  Forward flexion was to 45 degrees also 
with complaint of stiffness and pain.  Straight leg raising 
was negative.  Deep tendon reflexes were normal.  There was 
no loss of muscle mass or weakness of the lower extremities.  
There was no sensory deficit.  X-ray revealed bilateral pars 
defect at L4, with grade 1 spondylolisthesis of L4 upon L5, 
and substantial disc space narrowing at this level.  The 
diagnosis was degenerative disc disease.  

VA medical records show that the veteran was seen in December 
2004 with complaint of low back pain, worse with activity.  
He denied any loss of bowel or bladder function.  Examination 
revealed mild tenderness in the lumbar spine.  Strength in 
both lower extremities was 5/5 with sensation intact 
throughout.  The examiner noted that the veteran's back pain 
did not appear to restrict his activity.  When seen in 
January 2005, the veteran rated his low back pain at 3-4 out 
of 10.  He indicated that the pain only went down to 0 with 
alcohol consumption.  At worst, the back pain went to 8.  The 
pain was worsened by standing more than an hour, sitting or 
walking more than 30 minutes and sleeping more than 7.5 
hours.  Objectively, there was minimal loss of motion (less 
than 25 percent) in flexion and lateral flexion in both 
directions.  There was no loss of extension.  Movement tests 
revealed that flexion and extension were no worse after 
repeated testing in the standing position.  There was 5/5 
strength in both lower extremities.  

In an April 2004 statement, a private chiropractor indicated 
that examination that month showed that the veteran had loss 
of normal range of motion throughout his entire spine, with 
associated mild to moderate levels of pain.  Testing 
demonstrated a strain/sprain to the weight-bearing sacroiliac 
joints.  X-ray revealed a grade of spondylothesis of L4 and 
L5, with complete loss of the L4/L5 disc.  

Based upon this evidence, the Board finds that the veteran's 
low back disability does not warrant a rating higher than 20 
percent under either the old or new criteria.  While the 
evidence clearly shows limited motion of the lumbar spine, 
there is no indication that it is severe.  The January 2003 
VA examination showed normal range of motion in extension and 
more than half of normal flexion, lateral flexion and 
rotation.  In addition, the VA examiner who evaluated the 
veteran in December 2004 indicated that the low back 
disability did not restrict his activity - something that 
would be expected if low back motion was severely limited.  
The January 2005 VA treatment record also noted minimal loss 
of lumbar spine motion.  Although the private chiropractor 
reported loss of normal range of motion throughout the spine 
he did not indicate that such loss was severe.  As such, the 
Board finds that the veteran's disability picture does not 
approximate the criteria for a higher evaluation under the 
former DC 5292.  

The Board notes that a rating under former DC 5293 [for IVDS] 
requires evidence of primarily neurological symptoms.  And, 
here, the presence of such symptoms is not supported by the 
objective medical evidence of record.  For example, the 
January 2003 VA examination revealed that there was no 
weakness of the lower extremities or sensory deficit.  The 
December 2004 and January 2005 VA medical records likewise 
revealed 5/5 strength in the lower extremities with the 2004 
record also noting that sensation was intact throughout.  The 
veteran also denied any bowel or bladder problems.  So absent 
any objectively confirmed neurological symptoms, rating the 
low back disability under the former DC 5293 would be 
inappropriate.

The Board further notes that the evidence has not shown 
listing of the whole spine to the opposite side, marked 
limitation of forward bending, loss of lateral motion, or 
abnormal mobility on forced motion.  As such, a higher rating 
is not warranted under former DC 5295.  

Under the new criteria, a 40 percent rating requires forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  The January 2003 VA examination showed that the 
veteran was able to forward flex the lower back to 45 degrees 
while the January 2005 VA treatment record revealed minimal 
(less than 25 percent) loss of flexion.  [Given that normal 
forward flexion is 90 degrees, a 25 percent loss results in 
flexion of 67.5 degrees (90 x .25 = 22.5; 90 - 22.5 = 67.5)].  
It is clear that the spine is not restricted to 30 degrees or 
less of forward flexion.

The Board notes that ankylosis is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  Because 
the veteran is able to move his lower back joint, by 
definition, it is not immobile.  Therefore, ankylosis is not 
shown.

The current schedular criteria allow for associated objective 
neurologic abnormalities to be rated separately under an 
appropriate diagnostic code.  However, as already explained, 
no neurological symptomatology was identified and the veteran 
denied any bowel or bladder problems.  Because there was no 
medical evidence that the veteran had any neurological 
symptoms associated with the service-connected degenerative 
disc disease of the lumbar spine, a separate rating cannot be 
assigned.



The Board has considered whether an increased disability 
rating is warranted for the veteran's degenerative disc 
disease of the lumbar spine based on functional loss due to 
pain, weakness and flare-ups, pursuant to 38 C.F.R. §§ 4.40, 
4.45 and 4.59 and the Court's holding in DeLuca.  The 
clinical findings of record, however, do not reflect 
impairment that warrants a higher rating.  The January 2003 
VA examination showed that despite the veteran's report of 
pain he retained more than half of normal forward flexion, 
lateral flexion and rotation; extension was normal.  
In addition, the VA examiner who examined the veteran in 
December 2004 indicated that his back pain did not appear to 
restrict his activity.  Testing done by VA in January 2005 
showed that lumbar flexion and extension were no worse after 
repeated movements.  

Therefore, although it has no reason to doubt that the 
veteran's low back disability is productive of pain, the 
Board is unable to identify any clinical findings which would 
warrant an increased evaluation under 38 C.F.R. §§ 4.40, 4.45 
and 4.59.  

Under these circumstances, the Board finds no basis exists 
under either the former or current criteria for the 
assignment of a schedular rating in excess of 20 percent for 
the period August 1, 2002, to December 21, 2005, for the 
veteran's service-connected degenerative disc disease of the 
lumbar spine.  

B.  Higher than 40 percent from December 22, 2005.  

Initially, the Board notes that for the period beginning 
December 22, 2005, the veteran is already in receipt of 
separate 10 percent ratings for his sciatica of the right and 
left extremities associated with the degenerative disc 
disease of the lumbar spine.  See 38 C.F.R. § 4.71a, DC 5235-
5243, Note 1 (2006).  These disabilities may be characterized 
as manifestations of neurological impairment; since they are 
rated separately, the prohibition against the "pyramiding" of 
disabilities is for application.  See 38 C.F.R. § 4.14 [the 
evaluation of the same disability under various diagnoses is 
to be avoided].  Consideration of higher initial ratings for 
these disabilities will be discussed in a separate section 
below.

On VA examination in December 2005, the veteran reported that 
back pain was 8 out of 10 and was elicited by physical 
activity and alcohol.  It was relieved by accupuncture.  At 
the time of pain, he could function without medication.  
He related incapacitating episodes as often as once a year, 
lasting for 14 days; however, he reported no incidents over 
the past year.  

Examination of the thoracolumbar spine revealed muscle spasm 
along with lumbar tenderness.  There was no ankylosis of the 
spine.  Decreased range of motion in the lumbar spine was 
noted.  The examiner indicated that lumbar spine motion was 
additionally limited after repetitive use and that pain, 
fatigue, weakness, and lack of endurance had a major 
functional impact.  Joint function was additionally limited 
by 30 degrees due to back pain.  There were signs of IVDS.  
The diagnosis was degenerative disc disease of the lumbar 
spine with sciatica.  

In reviewing this evidence, the Board finds that for the 
period beginning December 22, 2005, a rating higher than 40 
percent is not warranted under either the old or new 
criteria.  

With respect to the former schedular criteria, the Board 
notes that the veteran is already receiving the maximum 
disability rating for limitation of motion [under DC 5292].  

The current 40 percent rating is also the maximum available 
under former DC 5295.  

The Board has considered a higher rating under former DC 5293 
for IVDS; however, as noted above the objective neurological 
findings have already been accounted for in the separate 
disability ratings assigned for sciatica of the right and 
left lower extremities associated with degenerative disc 
disease of the lumbar spine.  The Board further notes that 
although IVDS has been diagnosed there is no evidence showing 
that the veteran experiences incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
In fact, at the December 2005 VA examination, he indicated 
that he had not had any episodes in the past year.  

With respect to the former schedular criteria, the Board 
notes that where, as here, the veteran is already receiving 
the maximum disability rating for limitation of motion [under 
DC 5292], consideration of the provisions of DeLuca v. Brown, 
8 Vet. App. 202 (1995) is not required.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

Under the new rating criteria, a 50 percent rating can be 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine; however, the December 2005 VA 
examination specifically stated that there was no ankylosis 
of the spine.  Therefore, a higher rating is not warranted 
under the current schedular criteria.  38 C.F.R. § 4.71a, DCs 
5235-5243 (2006).  

The Board also finds that while the December 2005 VA 
examination indicated that back motion was additionally 
limited by 30 degrees because of pain, there was no 
suggestion that any loss of function caused by pain amounted 
to immobility of the lumbar spine.  Therefore, there is no 
basis on which to assign a still higher level of disability 
based on 38 C.F.R. §§ 4.40, 4.45 and 4.59.  As explained 
above, a higher schedular rating under the new criteria is 
not available in the absence of unfavorable ankylosis.

Entitlement to an initial rating higher than 10 percent for 
sciatica of the right lower extremity associated with 
degenerative disc disease of the lumbar spine.  

Entitlement to an initial rating higher than 10 percent for 
sciatica of the left lower extremity associated with 
degenerative disc disease of the lumbar spine.  

As indicated previously, the veteran has been granted 
separate ratings for neurologic manifestations of his 
service-connected degenerative disc disease of the lumbar 
spine based on findings obtained on the December 2005 VA 
examination.  The RO evaluated the neurologic manifestations 
of the veteran's disability separately under DC 8520, where a 
10 percent disability evaluation is warranted for mild 
incomplete paralysis of the sciatic nerve.  A 20 percent 
evaluation requires moderate incomplete paralysis; a 40 
percent evaluation requires moderately severe incomplete 
paralysis; and a 60 percent evaluation requires severe 
incomplete paralysis, with marked muscular atrophy.  See 38 
C.F.R. § 4.124a, DC 8520 (2006).

Words such as "mild", "moderate", "moderately severe", 
and "severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(2006).  

The term "incomplete paralysis," with peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to the partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, 
DCs 8510-8730 (2005).

Upon review of the evidence, the Board finds that as shown by 
the December 2005 VA examination the neurological 
manifestations affecting the legs, consist of pain and a 
decrease in sensation in the bilateral lateral thigh area.  
No other neurological findings are identified.  The veteran 
specifically denied any bowel or bladder dysfunction.  As 
such, the Board finds that the veteran's neurological 
manifestations resemble no more than a mild incomplete 
paralysis.  

Accordingly, the Board concludes that ratings higher than 10 
percent under DC 8520 for sciatica of the right and left 
lower extremities are not warranted.   




ORDER

The claim for an initial rating higher than 20 percent from 
August 1, 2002, to December 21, 2005, for degenerative disc 
disease of the lumbar spine, and for a rating higher than 40 
percent as of December 22, 2005, is denied.  

The claim for an initial rating higher than 10 percent for 
sciatica of the right lower extremity associated with the 
degenerative disc disease of the lumbar spine is denied.

The claim for an initial rating higher than 10 percent for 
sciatica of the left lower extremity associated with the 
degenerative disc disease of the lumbar spine is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


